DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-26 were originally pending in this application of which claims 17-21, and 26 have been canceled and claims 1-9, 11, 13, 15-16 and 22-25 have been amended in the preliminary amendments filed concurrently with the original filing of the application on 1/31/2019. Thus, claims 1-16 and 22-25 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.
Title Objection
The title of the invention is objected to for not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01). For example, a title that more clearly captures the claimed invention may be “A SYSTEM THAT DETERMINS WHETHER TO ADJUST THE RIDE HEIGHT OF A VEHICLE.” Appropriate correction is requested.

Claim Objections
Claim 24 is objected to for the following informality.  Specifically, the limitation “a vehicle” should be replaced with --the vehicle-- to correct the antecedent support issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-16 and 22-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Buma et al. (US 4,744,589 hereafter “Buma”). 
With respect to claim 1, Buma discloses a system for determining whether to inhibit lowering of a ride height of a vehicle when the vehicle speed exceeds a speed threshold value (Fig. 23 showing the relationship between vehicle height and speed as well as surface roughness and Column 21, Lines 45-57, i.e. once the vehicle speed is above a threshold, in this example 90 Km/h, then lowering is inhibited based on road surface roughness. That is, while low mode is allowed for smooth only normal mode is allowed for rough meaning at high speeds (above a threshold) the vehicle height cannot be (inhibited) lowered from “high” or “normal” to “low”), the system comprising: a processor (ECU 4, Fig. 2) having an input configured to receive ride attribute data (e.g. speed) from at least one on-board vehicle ride attribute sensor (SE1/H1L/H1R/H2C, Fig. 5), the ride attribute data being indicative of a roughness of the surface over which the vehicle is travelling (Column 2, Lines 39-42 and 62-64, surface roughness is estimated based on height changes, i.e. detection of vibration of large amplitude and high frequency indicating transition from smooth to rough); and a data memory configured to store at least one predetermined ride attribute threshold value for each ride attribute sensor (Column 2, Lines 39-42, large amplitude/high frequency corresponding to the claimed threshold), wherein the processor is configured to calculate a ride attribute parameter based on the received ride attribute data for each ride attribute sensor (e.g. determining rough or smooth road based on vibration as noted above); and wherein the processor is further configured to compare each calculated ride attribute parameter with the corresponding at least one predetermined ride attribute threshold value to determine whether the vehicle is travelling on a smooth surface or a rough surface (Column 2, Lines 39-42), and to lower the ride height when the vehicle speed exceeds the speed threshold unless it is determined that the vehicle is travelling on a rough surface (Fig. 23 showing the relationship between vehicle height and speed as well as surface roughness and Column 21, Lines 45-64, i.e. once the vehicle speed is above a threshold, in this example 90 Km/h, then lowering is inhibited based on road surface roughness. That is, while low mode is allowed for smooth only normal mode is allowed for rough meaning at high speeds (above a threshold) the vehicle height cannot be (inhibited from) lowered from “high” or “normal” to “low”). 
With respect to claim 2, Buma further discloses the processor comprises an electronic processor having an electrical input for receiving the ride attribute data (Fig. 5); and the data memory comprises an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (4a-4d, Fig. 5), the processor being configured to access the memory device and execute the Column 2, Lines 39-42 and 62-64, surface roughness is estimated based on height changes, i.e. detection of vibration of large amplitude and high frequency indicating transition from smooth to rough), and to inhibit lowering of the ride Page 3 of 8 4841-2309-7222.1height when it is determined that the vehicle is travelling on a rough surface (Fig. 23 showing the relationship between vehicle height and speed as well as surface roughness and Column 21, Lines 45-64, i.e. once the vehicle speed is above a threshold, in this example 90 Km/h, then lowering is inhibited based on road surface roughness. That is, while low mode is allowed for smooth only normal mode is allowed for rough meaning at high speeds (above a threshold) the vehicle height cannot be (inhibited from) lowered from “high” or “normal” to “low”). 
With respect to claim 3, Buma further discloses the processor having an output (41, Fig. 5) configured to send a control signal to one or more vehicle suspension components (Fig. 5 and claims 7 and 19, “height alteration means” as well as Column 5, Lines 22-40) based on the determination of whether to inhibit lowering of the vehicle ride height (Column 21, Lines 45-64).
With respect to claim 4, Buma further discloses wherein the vehicle suspension components include one or more of the following: suspension springs, shock absorbers, tires and linkages (Fig. 19, air suspensions S1R, S1L, S2R and S2L).
With respect to claim 5, Buma further discloses the input being configured to receive a current vehicle speed from a vehicle speed sensor (SE1, Fig. 2), the data memory being configured to store the speed threshold value (Column 21, Lines 45-64, i.e. 90 Km/h), and the processor being configured to retrieve the speed threshold value and to determine whether the current vehicle speed is greater than the speed threshold value.
Buma further discloses the at least one predetermined ride attribute threshold value including an ON/OFF threshold value for Page 4 of 8eeeeach sensor, wherein any value of each calculated ride attribute parameter above the corresponding ON/OFF threshold value is indicative of a rough surface and any value of each calculated ride attribute parameter below the corresponding ON/OFF threshold value is indicative of a smooth surface (Column 2, Lines 39-42, large amplitude/high frequency value corresponding to the claimed ON/OFF threshold value and detection of vibration of large amplitude and high frequency indicating transition from smooth to rough).
With respect to claim 10, Buma further discloses wherein the processor determines that vehicle ride height lowering should be inhibited when at least one of the calculated ride attribute parameters is above the corresponding ON/OFF threshold (Fig. 23, i.e. for a rough road (attribute parameter being road roughness) the vehicle height may not be lowered to “low” setting and stays at “normal”).
With respect to claim 11, Buma further discloses the at least one predetermined ride attribute threshold value including an ON threshold value for each sensor, wherein a temporal increase in the calculated ride attribute parameter from below the corresponding ON threshold to above the corresponding ON threshold is indicative of a rough surface (Column 2, Lines 10-13, 54-55 and 62-64, “control for altering the vehicle height in response to the reliable detection of the continuous rough road” i.e. sustained temporal increase and Column 17, Lines 52-59 as well as Column 20, Lines 23-32. Also Figs. 21A-21D).
With respect to claim 12, Buma further discloses wherein the processor determines that vehicle ride height lowering should be inhibited when at least one of the calculated ride attribute parameters increases temporally above the corresponding ON threshold (Column 25, Lines 34-68 and Column 26, Lines 1-34, i.e. changes in height are based on continuous detection of rough surface not occasional bumps and the operations illustrated in Fig. 23 are performed in view of such determination).
With respect to claim 13, Buma further discloses the at least one predetermined ride attribute threshold value including an OFF threshold value for each sensor, each OFF threshold value being less than the corresponding ON threshold value, and wherein a temporal decrease in the calculated ride attribute parameter from above the corresponding OFF threshold to below the corresponding OFF threshold is indicative of a smooth surface (Column 24, Lines 3-22, i.e. determination of transition from rough to smooth based on time for temporal decrease of vibrations and height changes).
With respect to claim 14, Buma further discloses wherein the processor determines that vehicle ride height lowering should not be inhibited only if each of the calculated ride attribute parameters decreases temporally below the corresponding OFF threshold (Column 25, Lines 34-68 and Column 26, Lines 1-34, i.e. changes in height are based on continuous detection of rough surface not occasional bumps and the operations illustrated in Fig. 23 are performed in view of such determination).
With respect to claim 15, Buma further discloses wherein the ride attribute data includes a measure of at least one of the following: vehicle roll rate, vehicle pitch rate, and vehicle heave acceleration (Column 3, Line 36).
With respect to claim 16, Buma further discloses wherein the ride attribute data includes a measure of at least one of the following: vehicle wheel speed and vehicle body height relative to a wheel (Fig. 8 and Column 12, Lines 24-29, “vehicle height sensors H1L and H1R noted as above detect the distance between the wheel and the vehicle body”).

With respect to claim 23, all the limitations have been analyzed in view of claims 1-3 and 22, and it has been determined that claim 23 does not teach or define any new limitations beyond those previously recited in claims 1-3 and 22; therefore, claim 23 is also rejected over the same rationale as the previous claims.
With respect to claim 24, Buma further discloses a vehicle comprising a system according to claim 1 (Fig. 19).
With respect to claim 25, Buma further discloses a non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more processors causes the one or more processors to carry out the method of Claim 22 (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buma in view of Kawagoe et al. (US 4,936,604, hereafter “Kawagoe” included in the IDS dated 1/31/2019).
With respect to claim 6, Buma does not expressly disclose the processor having at least one band pass filter configured to attenuate the received ride attribute data so as to calculate each ride attribute parameter.  However, Kawagoe, in the same field of invention, clearly teaches these limitations (e.g. Column 8, Lines 30-43, high pass/low pass, i.e. band pass filters height).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kawagoe into the invention of Buma in order to smooth the otherwise noisy attribute parameters as it is well known in the art that smoothing data that are noisy leads to a more accurate determination of comparing the data to a predetermined value and subsequently making respective adjustments.  In this case, since the attribute data are compared with fixed thresholds, it is important to have a definitive (less noisy) value to properly establish the comparison. 
With respect to claim 7, Buma does not expressly disclose the processor having at least one absolute value calculator configured to calculate the absolute value of the received ride attribute data so as to calculate each ride attribute parameter.  Nevertheless, picking an absolute value of a parameter (i.e. excluding negative values) would potentially save computational resources and reduces the response time thus making the system more responsive to sudden variations.  Moreover, Kawagoe teaches using the absolute value of vehicle height variation speed when comparing to a predefined value in order to decide whether disable height control adjustment (e.g. Column 9, Lines 18-34).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kawagoe into the invention of Buma in order to discard negative values of the ride attribute data so as to further improve the system response time since the negative values that are not contributing to the determination are discarded.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buma in view of Zhang et al. (US 9,952,049, hereafter “Zhang”).
With respect to claim 8, Buma does not expressly disclose the processor having at least one exponentially weighted moving average filter configured to calculate a moving average of i.e. giving more importance to the more recent measurements1).  For example, Zhang teaches using such filter (e.g. Column 8, Lines 39-40).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang into the invention of Buma in order to give more importance to the more recent measurements so as avoid unintended adjustments based on events that are farther from present thus improving the ride comfort which otherwise would have been compromised due to unnecessary ongoing height adjustments.

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 2017/0267045 teaches a vehicle height adjustment control system as a function of vehicle speed. 
US 9662955 teaches a vehicle mounted time of flight camera providing repeating images of the scene ahead of the vehicle. Such images are processed to determine topographical features in the scene, and the vehicle suspension is commanded to adopt in advance a configuration appropriate to the nature of the topographical features.
US 20160031287 teaches a control system for controlling a target ride height of a vehicle.

US 7168709 teaches a suspension control apparatus for a vehicle which can suitably execute suspension control even on a rough road by basing the suspension control on an actual road surface profile while taking various vehicle parameters into consideration, and learning the road surface profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/topics/computer-science/exponentially-weighted-moving-average